DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "226" and "227" have both been used to designate cam body and reference characters "214" and "216" have both been used to designate the coupling element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites “wherein the motion control device is attached to the control body and to the cleaning member” which is unclear in view of the specification and Figures.  The motion control device is defined as being the cam body 226 (sic), the coupling element engaging structur3 236 and the motion control member 249 (See paragraph 0071), however none of these elements appear to be connected to the cleaning member 114, which is located at a distal end portion of the chassis.  Appropriate clarification and correction is required.  
Claims 2-10 are rejected as being necessarily dependent upon claim 1. 
Claims 3, 7, 13, 16, 22 and 25 recite “an endoscope mounted thereon” which leads to confusion as the endoscope is clearly mounted within the elongated body, not on the elongated body as claimed.   Applicant is advised to change the current claim language to “the endoscope mounted therein” to avoid confusion.   Appropriate clarification and correction is required.   
Likewise, claim 11 recites “the endoscope is munted on the chassis” which leads to similar confusion, as the endoscope is clearly mounted within the chassis, not on the chassis.  Appropriate clarification and correction is required.   Claim 11 further recites “a coupling element” (see line 5) and a “cleaning member coupling element” (see line 7) which leads to confusion if the claim is referring to the same component or two separate and distinct components?  It appears from the specification and drawings that the claim 
Claim 11 recites the limitation "the elongated member" in line 19 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-19 are rejected as being necessarily dependent upon claim 11.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,959,610 to Gilkey et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope than the claims of U.S. Patent No. 10,959,610 and require nearly identical structural elements.   
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,791,918 to Gilkey et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope than the claims of U.S. Patent No. 10,791,918 and require nearly identical structural elements.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0199998 to Akui et al. 
In regard to claim 1, Akui et al. disclose an in vivo endoscope cleaning apparatus, comprising: a chassis 4 adapted for having an endoscope 2 attached thereto, 
a cleaning member 9 at a distal end portion of the chassis; and a cleaning member movement mechanism 4B at a proximate end portion of the chassis, wherein the cleaning member movement mechanism includes a cleaning member movement assembly including a control body 13 and a motion control device, wherein the motion control device is attached to the control body and to the cleaning member and wherein the motion control device includes a motion control structure 24 that defines an axial 
	In regard to claims 2, 12 and 21, Akui et al. disclose an in vivo endoscope cleaning apparatus, wherein the cleaning member is at a location of the chassis that is adjacent to an imaging element of the endoscope when the endoscope is attached to the chassis (See Figs. 1-2).  
	In regard to claims 3, 7, 13, 16, 22 and 25, Akui et al. disclose an in vivo endoscope cleaning apparatus, wherein: the chassis includes a user interface body 8 and an elongated body 4A attached to the user interface body; the elongated body is adapted for having the endoscope mounted thereon; and cleaning member is at a location adjacent to an imaging element of the endoscope when the endoscope is mounted on the elongated body (see Figs. 1-2).  
	In regard to claims 4, 11 and 20, Akui et al. disclose an in vivo endoscope cleaning apparatus, wherein: the motion control device further includes a cleaning member coupling element 10/12; the motion control structure of the motion control device includes a cam body and the control body; the cleaning member coupling element is translatably and rotatably engaged with the cam body and fixedly connected to the cleaning member; the control body is engaged with the cleaning member coupling element whereby rotation of the control body causes a corresponding rotational movement of the cleaning member coupling element; the cam body is engaged with the chassis and includes a motion control surface 20a/24 having a profile defining the axial position of the cleaning member as a function of angular position of the control body; and 

	In regard to claims 5, 14 and 23, Akui et al. disclose an in vivo endoscope cleaning apparatus, wherein said engagement of the control body with the cleaning member coupling element enables axial translation of the cleaning member coupling element relative to the control body and inhibits unrestricted rotational displacement therebetween (See Figs. 4-5, 7-10 and paragraphs 0078-0081, 0091-0110).  
	In regard to claims 6, 15 and 24, Akui et al. disclose an in vivo endoscope cleaning apparatus, wherein the control body is coupled to a control body mounting portion 4c of the chassis whereby unrestricted axial displacement of the control body relative to the chassis is inhibited (See Figs. 4-5, 7-10 and paragraphs 0078-0081, 0091-0110).  
	In regard to claims 8, 17 and 26, Akui et al. disclose an in vivo endoscope cleaning apparatus, wherein: the motion control surface is defined by a slot 24 within the cam body; and the motion control member is engaged within the slot (See Figs. 4-5, 7-10 and paragraphs 0078-0081, 0091-0110).  
	In regard to claims 9, 18 and 27, Akui et al. disclose an in vivo endoscope cleaning apparatus, wherein the cleaning member coupling element 10/12 is located within a central passage of the cam body; said engagement of the control body with the cleaning member coupling element inhibits unrestricted rotational displacement therebetween; and the control body is coupled to a control body mounting portion of the chassis such 
	In regard to claim 10 and 19, Akui et al. disclose an in vivo endoscope cleaning apparatus, wherein: the cleaning member coupling element is located within a central passage of the cam body; said engagement of the control body with the cleaning member coupling element inhibits unrestricted rotational displacement of the control body relative to the cleaning member coupling element and permits axial displacement therebetween; and the control body coupled to a control body mounting portion of the chassis such that unrestricted axial displacement of the control body relative to the chassis is inhibited (See Figs. 4-5, 7-10 and paragraphs 0078-0081, 0091-0110).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
10/14/2021